Citation Nr: 0713305	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served as a New Philippine Scout from May 1946 to 
February 1949.  He died in May 1977; the appellant is 
advancing her appeal as his widow.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2005, the 
Board determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
January 2006, the Court vacated the Board's May 2005 decision 
and remanded the case to the Board for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 1992 Board decision, entitlement to service 
connection for the cause of the veteran's death was denied; 
the appellant did not file a notice of appeal.  In December 
2002, the appellant filed a request to reopen her claim. 

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim of service 
connection for the cause of the veteran's death was received 
in December 2002, and the regulation applicable to her appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

In Kent v. Nicholson, 20 Vet.App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The Veterans Claims 
Assistance Act of 2000 requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Review of the claims file does not show that the 
appellant has been furnished clear and adequate notice of the 
evidence and information that is necessary to reopen her 
cause of death claim.  Such notice is necessary before the 
Board may proceed with appellate review.

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Assuming for the sake of argument that the 
Court's holding in Dingess applies in the instant case as 
well, the Board believes it appropriate also direct that 
adequate notice under Dingess be furnished to the appellant.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with appropriate notice of the evidence 
and information that is necessary to 
reopen her claim service connection for 
the cause of the veteran's death under 
Kent v. Nicholson, 20 Vet.App. 1, 10 
(2006).   The RO should also furnish the 
appellant with appropriate notice under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  After completion of the above, the RO 
should readudicate the appellant's request 
to reopen her claim of service connection 
for the cause of the veteran's death.  The 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




